UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7026


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID A. WHEELER, a/k/a Sampson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (2:11-cr-00036-MSD-FBS-3; 2:14-cv-00029-MSD)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David A. Wheeler, Appellant Pro Se.   Sherrie Scott Capotosto,
Melissa Elaine O’Boyle, Assistant United States Attorneys, V.
Kathleen Dougherty, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David A. Wheeler seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability         will     not    issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,     a    prisoner         satisfies     this    standard      by

demonstrating         that     reasonable          jurists     would      find      that     the

district       court’s      assessment     of       the    constitutional          claims    is

debatable      or     wrong.       Slack    v.      McDaniel,       529     U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and   that       the    motion    states     a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Wheeler has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability, deny Wheeler’s motion to

appoint    counsel,         and   dismiss      the        appeal.      We     further       deny

Wheeler’s motion for transcripts at the Government’s expense as

moot because the relevant trial transcripts are already in the

                                               2
record.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     DISMISSED




                                      3